Ey the Court,
Green, J.
The second Section of the Act of February 17,1842, provided “that every suit in ejectment to recover lands sold for taxes, by any person claiming title through any other source, shall be commenced within ten years from the time of taking *167actual possession under such tax title.” (laws 1842,y>. 133.) This provision of the Act of 1842 remained in force until repealed by the statutes of 1846. (A?. N,y>. 732.) And it is insisted on the part of the plaintiffs, that such repeal was absolute, and without any reservation of the accruing right of the defendant, under the Act so repealed.
On the other hand, it is insisted by the defendant that his right to a bar of the plaintiffs’ action, under the Act of 1842, which was in force when the same accrued, is secured to him by Section 9, of Chapter 139 of the Eevised Statutes, entitled,, “ Of the limitation of actions relating to real property.” (A?. S.,p. 598.) That section is in the following words: “ When the right of action or entry shall have accrued before the time when this chapter shall take effect as a law, the same shall not be affected by this chapter; but all such actions and rights shall be governed and determined according to the law under which the right accrued, in respect to the limitation of such actions or rights of entry.” The right of action of the plaintiffs in this suit accrued under the law of 1842, and must be determined according to that law, if effect is given to the provision of the Eevised Statutes above cited. The whole body of laws designated as “ The Eevised Statutes,” was passed as one Act, and must be construed together as such. The same Act which repealed the law of 1842 in terms, and wholly abrogated its provisions as to rights of action, or entry accruing after the repeal took effect, continued it in force as to all rights of action or entry which had then accrued, unless the construction insisted upon by the counsel for the plaintiffs is sound. It is assumed that the saving clause in Section 9 of the general Statute of Limitations in the Eevised Statutes, does not embrace rights of action accruing under the Act of 1842, because that was a special Act, for a special purpose, and was intended to be wholly repealed. I am unable to see the force of this assumption. That Act, though entitled, “ An Act concerning *168certain actions of ejectment,” is a Statute of Limitation, and is no more special tban are many provisions of Title 26 of the Eevised Statutes, entitled, “ Of the Limitation of Actions.” It is confined to a certain class of rights of action, but it is general as embracing all of that class, and this action, being within the saving clause contained in Section 9, must be determined according to the law of 1842, under which the right accrued, and by virtue of which it is now barred. (See Joy vs. Thompson, 1 Doug. Mich. R., 373; Lastly vs. Cramer, 2 Ib., 307.)
The judgment of the Circuit Court for the county of Wayne must be affirmed, with costs to the defendant.
Present, Oreen, Copeland, Pratt, Bacon, Wing, Johnson, J. J.
Martin, J., did not sit in this case.
Douglass, J., did not participate, having decided the cause in the Court below.